   Case 1:21-mj-00707-MJD Document 1 Filed 07/29/21 Page 1 of 1 PageID #: 1

                                                                                      FILED
                            UNITED STATES DISTRICT COURT                             07/29/2021
                            SOUTHERN DISTRICT OF INDIANA                        U.S. DISTRICT COURT
                                INDIANAPOLIS DIVISION                        SOUTHERN DISTRICT OF INDIANA
                                                                                Roger A.G. Sharpe, Clerk



IN RE: SEARCH WARRANT                         )
                                              )      CAUSE NO. 1:21-mj-0707
                                              )
                                              )


                                        APPEARANCE

       Comes now, John E. Childress, Acting United States Attorney for the Southern District of

Indiana, by Michelle P. Brady, Assistant United States Attorney for the Southern District of

Indiana, and enters her appearance as counsel for the United States of America.



                                             Respectfully submitted,

                                             JOHN E. CHILDRESS
                                             Acting United States Attorney



                                     By:     /s/Michelle P. Brady
                                             Michelle P. Brady
                                             Assistant United States Attorney
